   Case 20-01033-NGH           Doc 39     Filed 08/04/21 Entered 08/04/21 10:28:17              Desc Notice
                                         of Conversion Page 1 of 1


                     UNITED STATES BANKRUPTCY COURT
                               District of Idaho


      In Re:                                 )
                                             )
      Joyce Elaine Soran                     )                Case No.: 20−01033−NGH
      3700 N. Maywood Drive                  )                Chapter: 13
      Boise, ID 83704                        )
                                             )                NOTICE OF
      Social Security No.: xxx−xx−5954       )                CONVERSION
      Employer's Tax I.D. No.:               )
                                             )
      Social Security No.:                   )
      Employer's Tax I.D. No.:               )
                                             )
                         Debtor(s)           )
                                             )
      ______________________________________ )
                                             )


                NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST



      NOTICE is hereby given that a bankruptcy case concerning the debtor(s) listed above was
previously filed under Chapter 7 and was converted to a case under Chapter 13 on 8/4/21 .

      Subsequent to this Notice, you will receive a Notice of Chapter 13 Bankruptcy Case, Meeting
of Creditors and Deadlines.




Dated: 8/4/21                                         Stephen W Kenyon
                                                      Clerk of the Bankruptcy Court
